Citation Nr: 0316070	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the second issue in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected bilateral hearing loss.  
This issue is addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  Hemorrhoids were diagnosed in service but were not shown 
on medical examination at separation or on any medical record 
since separation.

2.  The file contains no medical evidence to show that the 
veteran currently has a hemorrhoid disability that is related 
to service.


CONCLUSION OF LAW

Disability due to hemorrhoids was not incurred in or 
aggravated by active service.   38 U.S.C.A. §§ 1110, 1131, 
5103, and 5107 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
June 2002 rating decision and the September 2002 Statement of 
the Case, the RO provided the veteran with the applicable law 
and regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in May 2002 that advised him of the changes 
in law brought about by the VCAA and informed him of his and 
VA's responsibilities with regard to developing the record.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board finds that VA 
has obtained the veteran's service medical records, all post 
service VA medical records and numerous private medical 
records.  Additionally, VA has made every possible effort to 
obtain records of post service treatment by each private 
medical care provider identified by the veteran.  The veteran 
testified in a videoconference in February 2003 that there 
was additional evidence regarding treatment for hemorrhoids 
by his personal physician that he wished to obtain and have 
associated with the record.  (See Transcript (T.) at pp. 2-3)   
He was instructed that this evidence (which could presumably 
provide documentation of a current diagnosis) was important 
to his claim, that he will be afforded a period of 60 days to 
submit that evidence, and that if he needed more time to 
obtain the evidence he should notify VA.  The veteran has 
failed to submit any additional evidence to date, and he has 
not contacted VA for a time extension.  The Board reiterates 
that the onus was on the veteran to obtain and submit this 
evidence.  Moreover, "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Review of the record does not suggest the existence 
of any outstanding pertinent Federal government record.  The 
evidence of record, which includes service medical records, 
VA medical records, and private medical records, is 
sufficient to address the issue on appeal.  Since the RO has 
also provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); VAOPGPREC No. 16-92 (July 24, 1992).


Entitlement to Service Connection for Hemorrhoids

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131.  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Globate v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Service medical records show that the veteran underwent a 
physical examination for enlistment in January 1962.  The 
Report of Medical Examination shows that clinical evaluation 
of the anus and rectum was normal.  Clinical records reflect 
that the veteran presented for treatment in early April 1966.  
Hemorrhoids and an anal fissure were diagnosed at that time.  
Treatment was prescribed, consisting of Anusol suppositories, 
Sitz baths, and Metamucil.  Three weeks later, the veteran 
underwent a physical examination for release from active 
duty.  The examination report indicates that clinical 
evaluation of the anus and rectum was normal.  

Treatment records from J.S.W., M.D., dated in January and 
February 1996, disclose no complaint, treatment, or diagnosis 
pertaining to hemorrhoids.

Treatment records from M.S., M.D., dated from April 2000 to 
August 2001 show no complaint, treatment, or diagnosis 
pertaining to hemorrhoids.

Treatment records from M.A.W., M.D., dated from April 2000 to 
January 2002, reflect no complaint, treatment, or diagnosis 
pertaining to hemorrhoids.

VA outpatient treatment records, dated from September 2001 to 
March 2002, are negative for diagnosis or reported history of 
hemorrhoids.

The veteran testified in a videoconference in February 2003.  
He stated that he first had problems with hemorrhoids during 
service in October 1965 when he had an infection in his 
rectal area.  (T. at p. 7)  He noted that he also had 
inservice problems with hemorrhoids and anal fissures in 
April 1966.  The veteran testified that the hemorrhoids have 
been an ongoing problem after service, that the hemorrhoids 
have not been a daily occurrence but rather come and go, and 
that he veteran uses over the counter medications to treat 
his hemorrhoids.  (T. at p. 8)  The veteran also noted that 
treatment from physicians for hemorrhoids has always been 
verbal.  (T. at p. 9)

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Board reiterates that in order to 
show a chronic disease in service there must be a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  When chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  

In the instant case, service medical records show that the 
veteran was diagnosed and treated for hemorrhoids three weeks 
before he separated from active service.  The veteran has 
testified that his problems with hemorrhoids did not begin in 
April 1966, but rather, began with an infection in his rectal 
area in October 1965.  Review of the records confirms that 
the veteran did seek treatment for an infection at that time; 
however, the diagnosis was not hemorrhoids.  The diagnosis 
was tinea cruris, which is defined as a type of fungus 
infection in the genitocrural region.  (Stedman's Medical 
Dictionary, 26th Edition, p. 1815) (hereafter Stedman's).  In 
claims regarding service connection, the resolution of issues 
that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  Thus, the veteran's bare assertion 
that his hemorrhoids began in October 1965 is not competent 
evidence.  Review of the file fails to indicate any medical 
evidence that links tinea cruris to hemorrhoids, which is 
defined as "a varicose condition of the external 
hemorrhoidal veins causing painful swellings at the anus. 
SYN. piles."  (Stedman's, supra at p. 782).  

The diagnosis of hemorrhoids appears only one time in the 
veteran's service medical records, a few weeks before 
termination of service.  Since the April 1966 report of 
examination at separation specifically notes a normal 
clinical evaluation of the anus and rectum, the record fails 
to establish that the veteran had a chronic problem with 
hemorrhoids at separation from service.  While the veteran 
has asserted that he has had hemorrhoids off and on since 
separation from service, that he has had medical treatment 
for this problem, and that he has treated himself with over 
the counter medications, a thorough review of all post-
service medical records fails to disclose any documented 
history, complaint, treatment, or diagnosis of hemorrhoids 
over the more than 30 year period since the veteran left 
active service.  
Based on the evidence of record, the Board concludes with 
regard to a disability of hemorrhoids, that chronicity, 
continuity of symptoms, and a current diagnosis have not been 
shown.  

Accordingly, without evidence of a currently diagnosed 
disorder and no medical evidence linking the reported 
hemorrhoids to service, the Board finds that service 
connection for hemorrhoids is not warranted.  As the evidence 
in this matter is overwhelmingly against the claim, the 
doctrine of reasonable doubt is not for application.


ORDER

Service connection for hemorrhoids is denied.




REMAND

As previously stated, the veteran testified at a 
videoconference in February 2003.  His testimony reflects 
that he was recently treated for hearing loss at the VA 
facility in Long Beach, California, and that the most current 
audiologic evaluation occurred in September 2002.  (T. at pp. 
2- 3)  The Board notes that the most recent evaluation in the 
claims file is dated in March 2002.  The veteran also 
testified that his bilateral hearing disability has worsened 
since the September 2002 evaluation.  (T. at p. 3)  Where the 
record does not adequately reveal the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his hearing 
disorder.  Any medical records other 
than those now on file pertaining to 
bilateral hearing loss should be 
obtained and associated with the claims 
folder.  Specifically noted in this 
regard are VA records of treatment 
reportedly received in December 2002 at 
the facility in Long Beach, CA.

2.  The veteran should be afforded an 
audiologic examination by an appropriate 
medical provider to determine the nature 
and severity of the veteran's bilateral 
hearing disability.  All indicated 
studies must be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

3.  Then, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  Thereafter, the RO should 
readjudicate the claim in light of any 
evidence added to the record since the 
Statement of the Case (SOC) in September 
2002.  If the claim remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



